       Case 2:20-cv-02437-CSMW Document 18 Filed 01/21/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEITH EUGENE WALLS,                        :                     CIVIL ACTION
              Plaintiff                    :
          v.                               :
                                           :
ANDREW SAUL,                               :
Commissioner of the Social                 :
Security Administration,                   :
                      Defendant            :                     NO. 20-2437

                                       ORDER

       AND NOW, this 20th day of January, 2021, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Document No. 14), the Commissioner’s

Motion for Remand (Document No. 15), Plaintiff’s Response thereto (Document No. 16), and this

court’s Memorandum of today, it is hereby ORDERED that:

       1. Plaintiff’s Request for Review is GRANTED;

       2. The Commissioner’s Motion is DENIED;

       3. The Commissioner’s final decision is REVERSED, pursuant to sentence four of 42

          U.S.C. § 405(g); and

       4. The Commissioner shall calculate and award SSI benefits to Plaintiff.

IT IS SO ORDERED.



                                           BY THE COURT:



                                           __/s/ Carol Sandra Moore Wells____
                                           CAROL SANDRA MOORE WELLS
                                           United States Magistrate Judge
